DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Amendment Entry
Applicant's amendment or response filed 02/24/2021 is acknowledged and has been entered.  Claims 6 and 18 have been amended.  Claims 24-27 are added.  Claims 12-13 are withdrawn as drawn to non-elected inventions and species.   Accordingly, claims 6-7, 10-15, 17-20, and 22-27 are pending and claims 6-7, 10-11, 14-15, 17-20, and 22-27 are under examination.
Priority
This application is a divisional of 14356985, filed 05/08/2014, which is a proper National Stage (371) entry of PCT Application No.  PCT/JP2012/079015, filed 11/08/2012.  Acknowledgement is also made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No(s).   JP2011-245483, filed in Japan on 11/09/2011.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-7, 10-11, 13-15, 17-20, and 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As originally filed, the specification does not provide support for the invention as now claimed (the administering steps in claims 6 and 18).  As such, the specification as filed does not provide a written description or set forth the metes and bounds of this phrase. The specification does not provide blazemarks or direction for the instant methods encompassing the above-mentioned administering step as they are currently recited. The instant claims now recite limitations which were not clearly disclosed in the specification as filed, and now change the scope of the instant disclosure as filed. Such limitations recited in the present claims, which did not appear in the specification, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C. 112. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 24-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 24-27 is/are directed to a method of detecting a mutation in a filaggrin gene, comprising the steps of (a) obtaining by tape stripping a sample consisting of a 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are nothing more than an obtaining step and a detecting step using an antibody, which is generic. As shown in the previous action, tape stripping is a common way of obtaining a skin sample. 
According to the Guidance on Patent Subject Matter Eligibility, the inquiry for subject matter eligibility consists of three steps (Steps 1, 2A, and 2B):
Step 1: Is the claim directed to a statutory category?  Yes, the claim is directed to a process.
Revised Step 2A: Prong One: Is the claim directed to a judicial exception (a law of nature, a natural phenomenon, or an abstract idea)?  Yes, the claim is directed to a natural principle.  Specifically, the claim is directed to a relationship between atopic dermatitis and a mutation in the c-terminal domain of profilaggrin.  For example, this is similar to In re Grams, where diagnosing an abnormal condition by performing clinical tests and analyzing the results is considered in eligible. See  In re Grams, 888 F.2d 835, 840, 12 USPQ2d 1824, 1828 (Fed. Cir. 1989); see CyberSource, 654 F.3d at 1372 n.2, 99 USPQ2d at 1695 n.2 (describing the abstract idea in Grams).  See MPEP 2106. 
Prong 2: If the Claim recites a judicial exception, evaluate whether the judicial exception is integrated into a practical exception: The claim does not integrate the abstract idea to a practical application
Step 2B:  If the claim is directed to a judicial exception, evaluate whether the claim provides an inventive concept?  No.
While the claim includes obtaining a skin sample and detecting and using an antibody, the claim does not provide an inventive concept, because the additional elements alone and in combination are routine and conventional.  There are no particular steps or specific reagents recited to make them more than what is well understood, routine and conventional.   A generic antibody is used. Moreover, the treatment step is conditional and therefore optional. Furthermore, the claims do not do significantly more than describe the judicial exception(s) with general instructions to apply/use it, in that the claims do not recite any steps that would practically apply the method depending on the results of the method. 
For all of these reasons, the elements/steps recited in the claims in addition to the judicial exception(s) fail to ensure that the claimed method amount to something significantly more than the judicial exception(s) itself.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 6-7, 10-11, 14-15,  and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nemoto Hasebe et al., FLG mutation p.Lys4021X in the C-terminal imperfect filaggrin repeat in Japanese patients with atopic eczema. Br J Dermatol. 2009 .
With respect to claims 6-7 and 17, Nemoto Hasebe, throughout the reference and especially at 1387-1390, teaches a method of detecting a mutation in a filaggrin gene in a human, comprising the steps of obtaining a skin sample (epidermis) from a person suffering from atopic dermatitis (eczema) (the sample was naturally obtained before it was tested, as one must obtain a sample to test it), determining whether a c-terminal domain of profilaggrin is present in absence in the sample (determining whether filaggrin/profilaggrin is present, which indicates that the c-terminal domain is present), wherein the presence of the c-terminal domain of profilaggrin indicates that the filaggrin gene is not mutated and the absence indicates that it is mutated.  Applicant admits in the specification that the c-terminal domain of profilaggrin is seq id no: 1.  Nemoto Hasebe, throughout the reference and especially at 1388 teaches the epidermis, which contain a horny layer.
Nemoto Hasebe does not teach administrating a treatment, tape stripping, or treating atopic dermatitis.
However, Osawa, throughout the reference and especially at abstract, 4-5, and 7 teaches that the mutation in Nemoto Hasebe (K4022X) results in reduced profilaggrin and filaggrin expression and teaches that this mutation is a nonsense mutation, which 
Moreover, Scharschmidt at abstract teaches that mutations in the filaggrin gene are associated with atopic dermatitis and provoke a barrier abnormality.  Scharschmidt at 496 teaches that filaggrin is a protein with an important role in stratum corneum (horny layer) hydration.  Scharschmidt at 498 (results first paragraph) teaches that filaggrin is present in the stratum corneum in wild type skill, but has a reduced level in the stratum corneum in patients with AD, because of the mutations in the filaggrin gene. Scharschmidt at 497 (Experimental protocols) teaches using tape stripping.
However, Benson, throughout the reference and especially at abstract, [0009], [0030], [0061], and claims 1-33, teaches collecting a skin sample by tape stripping to determine biomarkers for disease such as atopic dermatosis and teaches that it is a non-invasive, simple, and non-traumatic way of obtaining a skin sample.
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art use to have tape stripping, as taught by Benson and Scharschmidt, to obtain the horny layer, as taught by Scharschmidt, and to have administered to the subject a treatment for atopic dermatitis when it has been determined that the subject’s filaggrin gene is mutated, as taught by Osawa, in the method of Nemoto Hasebe.
One of ordinary skill in the art would have been motivated  to have tape stripping, as taught by Benson and Scharschmidt, to obtain the horny layer, as taught by Scharschmidt, and to have administered to the subject a treatment for atopic dermatitis when it has been determined that the subject’s filaggrin gene is mutated, as taught by Osawa, in the method of Nemoto Hasebe., because Osawa recommends prophylactic treatment for patients with the mutations. 
One of ordinary skill in the art would have a reasonable expectation of success, because Osawa says that it works and Scharschmidt teaches measuring it in the horny layer.
With respect to claim 10 and 14, Nemoto Hasebe, throughout the reference and especially at 1388 teaches performing an immunoassay/immunostaining (immunohistochemical assay).
With respect to claim 11, Benson at [0130] teaches an ELISA on a skin sample. One would be motivated to use an ELISA, as it is routinely used for measurements of a person.
With respect to claim 15, Nemoto Hasebe at abstract and Osawa at abstract, 4-5, and 7 teaches that 4021 is a terminal mutation, meaning that it ends the filaggrin protein at 4022.
Claims 18-20 and 22-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nemoto Hasebe et al., FLG mutation p.Lys4021X in the C-terminal imperfect filaggrin repeat in Japanese patients with atopic eczema. Br J Dermatol. 2009 Dec;161(6):1387-90 in view of Osawa et al., Filaggrin Gene Defects and the Risk of Developing Allergic Disorders, Allergology International. 2011;60:1-9, Benson (US20070202540A1), Scharschmidt et al., Filaggrin deficiency confers a paracellular barrier abnormality that reduces inflammatory Fallon et al., A homozygous frameshift mutation in the mouse Flg gene facilitates enhanced percutaneous allergen priming, Nature Genetics, 41(5), 2009, 602-608 (IDS entered).
With respect to claims 18-19, 22, 24, and 26, Nemoto Hasebe, throughout the reference and especially at 1387-1390, teaches a method of detecting a mutation in a filaggrin gene in a human, comprising the steps of obtaining a skin sample (epidermis, which naturally contains a horny layer) from a person suffering from atopic dermatitis (eczema) (the sample was naturally obtained before it was tested, as one must obtain a sample to test it), determining whether a c-terminal domain of profilaggrin is present in absence in the sample (determining whether filaggrin/profilaggrin is present, which indicates that the c-terminal domain is present), wherein the presence of the c-terminal domain of profilaggrin indicates that the filaggrin gene is not mutated and the absence indicates that it is mutated.  
Nemoto Hasebe does not teach the c-terminal antibody, tape stripping and does not teach administrating a treatment or treating atopic dermatitis.
However, Osawa, throughout the reference and especially at abstract, 4-5, and 7 teaches that the mutation in Nemoto Hasebe (K4022X) results in reduced profilaggrin and filaggrin expression and teaches that this mutation is a nonsense mutation, which would result in an elimination of the c-terminal domain.  Osawa at id. teaches that patients with a mutation causing AD should be treated with prophylactic treatment.
However, Benson, throughout the reference and especially at abstract, [0009],  [0030], [0061], and claims 1-33, teaches collecting a skin sample by tape stripping to 
Moreover, Fallon, throughout the reference and especially at 603 (last line of left column and first paragraph of right column) and 607 (c-terminal antibody), teaches using an antibody which binds to the c-terminal region of profilaggrin to measure profilaggrin in a western blot (immunoassay). 
Moreover, Scharschmidt at abstract teaches that mutations in the filaggrin gene are associated with atopic dermatitis and provoke a barrier abnormality.  Scharschmidt at 496 teaches that filaggrin is a protein with an important role in stratum corneum (horny layer) hydration.  Scharschmidt at 498 (results first paragraph) teaches that filaggrin is present in the stratum corneum in wild type skill, but has a reduced level/ or absent in the stratum corneum in patients with AD, because of the mutations in the filaggrin gene. Scharschmidt at 497 (Experimental protocols) teaches using tape stripping.

It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have obtained a sample by tape stripping, as taught by Benson, to have administered to the subject a treatment for atopic dermatitis when it has been determined that the subject’s filaggrin gene is mutated, as taught by Osawa, using an antibody against a c-terminal domain, as taught by Fallon, and to have obtained the horny layer, as taught by Scharschmidt, in the method of Nemoto Hasebe.
One of ordinary skill in the art would have been motivated to have obtained a sample by tape stripping, as taught by Benson, to have administered to the subject a treatment for atopic dermatitis when it has been determined that the subject’s filaggrin gene is mutated, as taught by 

One of ordinary skill in the art would have a reasonable expectation of success, because Osawa says that it works and the c-terminal antibody binds to filaggrin and Scharschmidt teaches measuring it in the horny layer.
With respect to claim 20 and 25, the claim uses the word comprising which includes the claimed sequence and additional amino acids.  Since the antibody binds to profilaggrin, it binds to a peptide that includes the claimed sequence.
With respect to claim 23 and 27, Nemoto Hasebe at abstract and Osawa at abstract, 4-5, and 7 teaches that 4021 is a terminal mutation, meaning that it ends the filaggrin protein at 4022.

Response to Arguments
Applicant’s arguments, see Remarks, filed 02/24/2021, with respect to the 35 U.S.C. 112(a) rejection have been fully considered and are not persuasive.  Applicant argues that treatments are known in the art. Applicant argues that the MPEP says that information known in the art does not have to be described in the specification.  While this is true, Applicant still must have possession of the application. Saying that it is important to judge the presence of the mutation for decision on courses of future treatment is very different than having possession of administering a treatment to the subject.  Thus, Applicant’s argument is not persuasive. 
Applicant’s arguments, see Remarks, filed 02/24/2021, with respect to the 35 U.S.C. 103(a) rejection have been fully considered and are not persuasive.  Scharschmidt at 496 teaches that filaggrin is a protein with an important role in stratum corneum (horny layer) hydration.  Scharschmidt at 498 (results first paragraph) teaches that filaggrin is present in the stratum corneum in wild type skill, but has a reduced level/ or absent in the stratum corneum in patients with AD, because of the mutations in the filaggrin gene. Scharschmidt at 497 (Experimental protocols) teaches using tape stripping.  Thus, there would be sufficient motivation to measure profillagrin in the horny layer.
Applicant’s arguments, see Remarks, filed 02/24/2021, with respect to the 35 U.S.C. 101 rejection have been fully considered and are not persuasive.  Applicant argues that it is similar to Example 29; however, this claim relates the level to AD by stating that the patient has or is suspected of having AD, which claim 29 does not do. Applicant argues that it was not routine to detect c-terminal domain in the horny layer; however, as explained Scharschmidt teaches that mutated and unmutated profillagrin was known to be 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: .McLean et al., Breach Delivery: Increased Solute Uptake Points to a Defective Skin Barrier in Atopic Dermatitis, Journal of Investigative Dermatology, 2007 8-10 (filaggrin is essential for stratum corneum formation).

No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea S Grossman whose telephone number is (571)270-3314.  The examiner can normally be reached on Monday-Thursday 5:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA S GROSSMAN/Primary Examiner, Art Unit 1641